             Case 1:20-cv-08895-JPC Document 1 Filed 10/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VILMA INTERIANO,
                                                                            Case No.:

                                                                            Index No.: 24171/2020E
           -against-
                                       CROTHALL FACILITIES
CROTHALL FACILITIES MANAGEMENT, INC.: MANAGEMENT, INC. AND
and CROTHALL HEALTHCARE, INC.        . CROTHALL HEALTHCARE, INC.'S
                                       NOTICE OF REMOVAL
                     Defendant.


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X



           Pursuant to 28 U.S.C. § 1446, Crothall Facilities Management, Inc. and Crothall

Healthcare, Inc. ("Defendants") files this Notice of Removal to remove this civil action from the

Supreme Court of the State of New York, County of Bronx, where it was filed under Index No.

24 l 7 l/2020E, to the United States District Comi for the Southern District ofNew York, Manhattan

Division, and shows unto this Honorable Court as follows:

     1. On or about May 27, 2020, Vilma Interiano ("Plaintiff') filed a Verified Complaint in the

Supreme Court of the State of New York, County of Bronx in the civil action styled Vilma

Interiano vs. Crothall Facilities Management, Inc. et al, Index No. 24 l 7 l/2020E. A true and

correct copy of all process and pleadings served upon Defendants is attached hereto as Exhibit A

and is incorporated herein by reference. Plaintiff's Complaint alleges that she suffered injury due

to a dangerous condition at 234 East 149th Street, Bronx, New York. (See Complaint, at ~,116, 20,

38, 42).

     2. Defendants received service of Plaintiff's Complaint through the New York Secretary of

State on July 15, 2020. Defendants Answer to the Complaint was filed on September 10, 2020. A
              Case 1:20-cv-08895-JPC Document 1 Filed 10/23/20 Page 2 of 5




true and correct copy of the Answer served by Defendants is attached hereto as Exhibit B and is

incorporated herein by reference

       3. This action could have been originally filed in this Court pursuant to 28 U.S.C. §§ 1332

and 1367, in that there is complete diversity between Plaintiff and Defendant and the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       4. This Notice of Removal is filed pursuant to the authority of28 U.S.C. § 1446(b)(3) and is

being filed within thirty (30) days of September 30, 2020, the day on which Plaintiffs Response

to Defendant's Demand for Total Damages ("Response"), a true and correct copy of which is

attached hereto as Exhibit C, was received by Defendants. 1 In the Response, Plaintiff represented

and confirmed for the first time that the damages in controversy in this action are in excess of

$75,000.00.

                                      DIVERSITY OF CITIZENSHIP

       5. Complete diversity of citizenship exists between the parties. Plaintiff is a resident of the

County of Bronx, State of New York. See Complaint at 11, Plaintiffs citizenship for purposes of

diversity jurisdiction is New York.

       6. Defendant Crothall Facilities Management, Inc. is a Pennsylvania Corporation with a

principal place of business in Pennsylvania. As a result, Crothall Facilities Management, Inc. 's

citizenship for purposes of diversity jurisdiction is Pennsylvania. See Answer at 12.

       7. Defendant Crothall Healthcare, Inc. is a Delaware corporation with a principal place of

business in Pennsylvania. As a result, Crothall Healthcare, Inc. is considered a citizen for purposes

of diversity jurisdiction, of Pennsylvania and Delaware. See Answer at 124.

       8. The parties are thus, diverse.



1
    The Response bears a post-mark of September 28, 2020.
          Case 1:20-cv-08895-JPC Document 1 Filed 10/23/20 Page 3 of 5




                    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

   9. Plaintiffs underlying actions claims for damages exceeding $75,000.00, the requisite

amount in controversy for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a). Plaintiffs

Complaint does not plead an amount in controversy. See Exhibit A, generally. In her Response

Plaintiff identified $10 million dollars in total damages. See Exhibit C. Given the damages

alleged, this action fulfills the amount in controversy requirement based on prior trial verdicts in

courts located within the Southern District of New York.

                      PROCEDURAL REQUIREMENTS FOR REMOVAL

    10. As required by 28 U.S.C. § 1446(a), attached are copies of all pleadings and orders in

possession of Defendant in the removed action. A true and correct copy of the Complaint as served

on Defendant is attached as Exhibit A. A true and correct copy of the Answer as served on Plaintiff

is attached as Exhibit B.

    11. Exhibits A and B constitute all the papers and pleadings received by Defendant to date. 28

U.S.C. § 1446(a).

    12. This Notice ofRemoval is filed pursuantto 28 U.S.C. § 1441 and within the time prescribed

by 28 U.S.C. § 1446 insofar as subsection (b )(3) is applicable. Pursuant to this subsection, the

Notice of Removal is timely because it is being filed within thirty (30) days of receipt by

Defendants of "other paper" from which it is ascertainable that the case is one that has become

removable. Because the Complaint did not plead an amount in controversy the removability of

this matter was not discernable on the face of the pleadings. Here, instead, removability is based

on the Response, which qualifies as "other paper" for the purpose of ascertaining whether a matter

is removable under 28 U.S.C. § 1446. The Response is sufficient "other paper" under subsection

(b )(3) to set the amount in controversy over the statutory minimum because, under 28 U.S.C. §
              Case 1:20-cv-08895-JPC Document 1 Filed 10/23/20 Page 4 of 5




1446(3)(A), it is a discovery response which, for the first time in this action, states the amount in

controversy.

       13. Furthermore, this notice of removal is timely in that the requirements for diversity are met

and it is brought within the time period required for removal under 28 U.S.C. § 1441 and Fed. R.

Civ. P. 6(a)(l )(C). In addition, the notice ofremoval is timely in that it was filed within one year

of the filing of Plaintiffs Complaint as required by 28 U.S.C. §1441(b).

               THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED

       14. A copy of this Notice of Removal is being filed with the Clerk of the Supreme Court of the

State of New York, County of Bronx, as provided by law, and written notice is being sent to

Plaintiffs counsel.

       15. The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       16. The allegations of this Notice are true and correct and within the jurisdiction of the United

States District Court for the Southern District of New York, and this cause is removable to the

United States District Court for the Southern District of New York, Manhattan Division, per Local

Rule 18 because the Plaintiff claims that her accident took place in the County of Bronx, see

Complaint, at ~~16, 38. The County of Bronx is not a "Northern County2" as defined by Local

Rule l 8(a) nor do any of the parties reside in said "Northern Counties" as require by Local Rule

18(a).

       17. If any question arises as to the propriety of the removal of this action, Defendant s

respectfully request the opportunity to present a brief and oral argument in support of its position

that this case is removable.




2   Northern Counties are: Dutchess, Orange, Putnam, Rockland, Sullivan, and Westchester. See Local Rule 18(a)(i).
           Case 1:20-cv-08895-JPC Document 1 Filed 10/23/20 Page 5 of 5




        WHEREFORE, Defendants, desiring to remove this case to the United States District Court

for the Southern District of New York, Manhattan Division, being the district and division of said

Court for the County in which said action is pending, prays that the filing of this Notice of Removal

shall effect the removal of said suit to this Court.

  Dated: Uniondale, New York                           Yours, etc.
         October 23, 2020
                                                       WESTERMAN BALL EDERER
                                                       MILLER ZUCKER & SHARFSTEIN, LLP


                                                       By:----------=----~
                                                        William E. Vita, Esq.
                                                        1201 RXR Plaza
                                                        Uniondale, New York 11556
                                                        ( 516) 622-9200
                                                        (516) 622-9212 fax
                                                        wvita@westermanllp.com

                                                          Attorneys.for Defendants
                                                          Crothall Facilities Management and
                                                          Crothall Healthcare, Inc.
